UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-32258 Reynolds American Inc. (Exact name of registrant as specified in its charter) North Carolina 20-0546644 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 401 North Main Street Winston-Salem, NC 27101 (Address of principal executive offices) (Zip Code) (336)741-2000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☑ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No ☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 1,426,125,631shares of common stock, par value $.0001 per share, as of July 24, 2017. Introduction As previously announced, on January 16, 2017, Reynolds American Inc., referred to as RAI, British American Tobacco p.l.c., referred to as BAT, BATUS Holdings Inc., a wholly owned subsidiary of BAT, and Flight Acquisition Corporation, a wholly owned subsidiary of BAT, referred to as Merger Sub, entered into an Agreement and Plan of Merger, as it and the plan of merger contained therein were amended on June 8, 2017, referred to as the Merger Agreement, pursuant to which, subject to the satisfaction or waiver of certain conditions, Merger Sub would merge with and into RAI, referred to as the BAT Merger, with RAI surviving as a wholly owned subsidiary of BAT.Pursuant to the terms of the Merger Agreement, the BAT Merger was completed on July 25, 2017. As a result of the BAT Merger, there are no longer any publicly held shares of RAI common stock. On July 25, 2017, the New York Stock Exchange, referred to as NYSE, filed with the U.S. Securities and Exchange Commission, referred to as the SEC, a Form 25 to delist and deregister the RAI common stock. As a result, shares of RAI common stock were suspended from trading on the NYSE as of 8:40 a.m. on July 25, 2017. RAI is in the process of deregistering its common stock with the SEC under Section 12(g) of the Securities Exchange Act of 1934, referred to as the Exchange Act, and suspending its reporting obligations under Sections 13(a) and 15(d) of the Exchange Act by filing a Form 15 with the SEC promptly after the Form 25 becomes effective. After the filing of this Quarterly Report on Form 10-Q, RAI will no longer file periodic reports under the Exchange Act with the SEC with respect to its common stock. For additional information on the BAT Merger see note 14 to condensed consolidated financial statements (unaudited). INDEX Page Part I – Financial Information Item 1. Financial Statements 3 Condensed Consolidated Statements of Income (Unaudited) – Three and Six Months Ended June 30, 2017 and 2016 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) – Three and Six Months Ended June 30, 2017 and 2016 4 Condensed Consolidated Statements of Cash Flows (Unaudited) – Six Months Ended June 30, 2017 and 2016 5 Condensed Consolidated Balance Sheets – June 30, 2017 (Unaudited) and December 31, 2016 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 1 Business and Summary of Significant Accounting Policies 7 2 Intangible Assets 12 3 Income Per Share 13 4 Inventories 13 5 Income Taxes 13 6 Credit Agreement 14 7 Commitments and Contingencies 15 8 Shareholders' Equity 58 9 Stock Plans 61 10 Segment Information 61 11 Related Party Transactions 62 12 RAI Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 64 13 RJR Tobacco Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 74 14 Subsequent Event 84 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 85 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II – Other Information Item1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits Signatures 2 Part I — Financial Information Item1. Financial Statements REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Millions, Except Per Share Amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Net sales(1) $ Net sales, related party 28 54 66 Net sales Costs and expenses: Cost of products sold(1) Selling, general and administrative expenses Gain on divestiture — — — ) Amortization expense 6 6 12 12 Operating income Interest and debt expense Interest income (3 ) (2 ) (5 ) (5 ) Other expense (income), net 11 (1 ) 15 Income before income taxes Provision for income taxes Net income $ Net income per share: Basic $ Diluted $ Dividends declared per share $ (1) Excludes excise taxes of $1,083million and $1,120million for the three months ended June 30, 2017 and 2016, respectively; and $2,065 million and $2,150 million for the six months ended June 30, 2017 and 2016, respectively. See Notes to Condensed Consolidated Financial Statements (Unaudited) 3 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Millions) (Unaudited) For the Three Months Ended June 30, Net income $ $ Other comprehensive income (loss), net of tax (benefit) expense: Retirement benefits, net of tax (2017 — $9;2016 — $25) 13 39 Long-term investments, net of tax (2016 — $2) — 4 Cumulative translation adjustment and other, net of tax (2017 — $5; 2016 — $(2)) 11 (5 ) Comprehensive income $ $ For the Six Months Ended June 30, Net income $ $ Other comprehensive income, net of tax expense: Retirement benefits, net of tax (2017 — $5;2016 — $21) 9 33 Long-term investments, net of tax (2016 — $3) — 3 Hedging instruments, net of tax (2016 — $6) — 11 Cumulative translation adjustment and other, net of tax (2017 — $6; 2016 — $9) 14 17 Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 4 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Millions) (Unaudited) For the Six Months Ended June 30, Cash flows from (used in) operating activities: Net income $ $ Adjustments to reconcile to net cash flows from (used in) operating activities: Gain on divestiture — ) Loss on early extinguishment of debt and related expenses — Depreciation and amortization expense 63 61 Deferred income tax expense (benefit) ) Pension and postretirement ) ) Tobacco settlement accruals ) ) Income taxes 61 Other, net Net cash flows from (used in) operating activities ) Cash flows from (used in) investing activities: Capital expenditures ) ) Proceeds from settlement of investments — Proceeds from divestiture — Other, net 1 — Net cash flows from (used in) investing activities ) Cash flows from (used in) financing activities: Dividends paid on common stock ) ) Repurchase of common stock ) ) Borrowings under revolving credit facility — Repayments of borrowings under revolving credit facility ) — Early extinguishment of debt — ) Premiums paid for early extinguishment of debt — ) Proceeds from termination of interest rate swaps — 66 Debt financing fees — (7 ) Excess tax benefit on stock-based compensation plans — 26 Net cash flows used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 18 7 Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Income taxes paid, net of refunds $ $ Interest paid $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 5 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Millions) June 30, 2017 December 31,2016 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable 66 Accounts receivable, related party 1 Other receivables 11 10 Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation (2017 — $1,534; 2016 — $1,662) Trademarks and other intangible assets, net of accumulated amortization Goodwill Other assets and deferred charges 65 73 $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Tobacco settlement accruals Due to related party — 7 Deferred revenue, related party 66 Current maturities of long-term debt Dividends payable on common stock Other current liabilities Total current liabilities Long-term debt (less current maturities) Long-term deferred income taxes, net Long-term retirement benefits (less current portion) Long-term deferred revenue, related party 19 39 Other noncurrent liabilities Commitments and contingencies: Shareholders’ equity: Common stock (shares issued: 2017 — 1,426,238,791; 2016 — 1,425,824,955) — — Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) Note1— Business and Summary of Significant Accounting Policies Overview The condensed consolidated financial statements (unaudited) include the accounts of Reynolds American Inc., referred to as RAI, and its wholly owned subsidiaries. RAI’s wholly owned operating subsidiaries include R. J. Reynolds Tobacco Company; SantaFe Natural Tobacco Company, Inc., referred to as SFNTC; American Snuff Company, LLC, referred to as American Snuff Co.; R. J. Reynolds Vapor Company, referred to as RJR Vapor; Niconovum USA, Inc.; Niconovum AB; and until their sale on January 13, 2016, as described below, SFR Tobacco International GmbH, referred to as SFRTI, and various foreign subsidiaries affiliated with SFRTI. On January 16, 2017, RAI, British American Tobacco p.l.c., referred to as BAT, BATUS Holdings Inc., an indirect, wholly owned subsidiary of BAT, and Flight Acquisition Corporation, an indirect, wholly owned subsidiary of BAT, referred to as Merger Sub, entered into an Agreement and Plan of Merger, as it and the plan of merger contained therein were amended on June 8, 2017, referred to as the Merger Agreement, pursuant to which, subject to the satisfaction or waiver of certain conditions, Merger Sub would merge with and into RAI, referred to as the BAT Merger, with RAI surviving as an indirect, wholly owned subsidiary of BAT.Pursuant to the terms of the Merger Agreement, the BAT Merger was completed on July 25, 2017. For additional information related to the BAT Merger, see note 14.
